Exhibit 10.5
 
[2012 and 2013 Grants Version]


ATMI, Inc.
Total Shareholder Return Performance Restricted Stock Unit Agreement
 
THIS AGREEMENT, is made as of the Grant Date, between ATMI, Inc. (the “Company”)
and the participant named in the applicable Grant Summary (the “Participant”)
provided electronically to the Participant herewith (the “Grant Summary”).
 
WHEREAS, the Company has adopted and maintains the ATMI, Inc. 2010 Stock Plan
(the “Plan”), attached hereto as Exhibit A;
 
WHEREAS, the Plan provides that the Board of Directors of the Company, or a
Committee thereof, shall administer the Plan and determine the key persons to
whom awards shall be granted and the amount and type of such awards; and
 
WHEREAS, the Committee has determined that the purposes of the Plan would be
furthered by granting the Participant an award under the Plan as set forth in
this Agreement and the Grant Summary (which shall constitute an “Award” as such
term is defined in the Plan);
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
 
 1. Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Committee hereby grants to the
Participant restricted stock units (the “RSUs”) representing the right to
receive up to the Specified Number of shares of common stock of the Company, par
value $0.01 per share (“Common Stock”) in accordance with and subject to the
terms and restrictions of this Agreement.  “Specified Number” means the MNS (as
defined below) specified in the applicable Grant Summary, which amount
represents 175% of the “target” number of shares of Common Stock (“TNS”).
 
 2. Grant Date. The grant date of the RSUs is the date specified in the
applicable Grant Summary (the “Grant Date”).
 
 3. Incorporation of Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Board of Directors,
shall govern. Except as otherwise provided herein, all capitalized terms used
herein shall have the meaning given to such terms in the Plan.
 
 4. Vesting.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 (a) The RSUs granted hereby represent the right to potentially receive Common
Stock based upon “threshold”, “target” and “stretch” levels determined by the
Committee (with the “threshold” amount reflecting 25% of TNS and the “stretch”
or “maximum” amount reflecting 175% of TNS) determined as specified below.  The
maximum number of shares of Common Stock that may be earned by the Participant
pursuant to this grant agreement over the performance period determined by the
Committee and set forth in the Grant Summary is defined herein as “MNS”.
 
 (b) Common Stock may be earned by the Participant based upon the relative total
shareholder return of the Company’s Common Stock versus the Russell 2000 Index,
as described below:
 
 (i) a straight-line basis ranging from 25% to 175% of the TNS, with 25% of TNS
to be earned for at least “threshold” RTSR (as defined below) of 25th percentile
performance and 175% of TNS to be earned for “stretch” RTSR of 75th percentile
(or greater) performance; provided, however, that notwithstanding the foregoing,
if the Award would otherwise vest in accordance with the foregoing clause (i)
but the annualized return on Common Stock during the applicable performance
period is negative, then the Award shall only be earned, in the event of RTSR of
75th percentile (or greater) performance, at 100% of the TNS (subject to
negative discretion by the Board of Directors); or
 
(ii) if RTSR is below the 25th percentile but the annualized return on Common
Stock during the applicable performance period is above 10%, the Award shall be
earned at 25% of the TNS.


Promptly following the close of the performance period, the Committee shall
determine and certify the level of RTSR performance attained in accordance with
the foregoing. Any RSUs that are not earned at the conclusion of the performance
period in accordance with either clause (i) or clause (ii) above, based on the
level of performance attained and certified, shall thereupon be immediately
cancelled.


Upon certification by the Committee of the RTSR actually attained during the
performance period, the Common Stock earned thereby based on the level of
performance achieved shall thereupon be vested, provided that the Participant
has remained continuously employed throughout the performance period, and such
number of shares of Common Stock so determined shall be paid to the Participant
in a single sum in all events within 74 days following the end of the
performance period.


(c) For purposes of this Agreement, “RTSR” shall mean the percentile within the
Russell 2000 of the performance of the Company’s Common Stock during the
applicable performance period (assuming dividend reinvestment), with the
baseline determined by reference to the average price during the 60 trading days
prior to the commencement of the applicable performance period versus the
average price during the 60 trading days prior to the completion of the
applicable performance period.  With respect to the Russell 2000 index such
baseline and end point shall be determined on a


 
- 2 -

--------------------------------------------------------------------------------

 
component basis (assuming dividend reinvestment) during the applicable 60
trading day periods using an open approach.
 
 5. Restrictions on Transferability. Until an RSU vests, such RSU may not be
sold, assigned, transferred, alienated, commuted, anticipated, or otherwise
disposed of (except by will or the laws of descent and distribution), or pledged
or hypothecated as collateral for a loan or as security for the performance of
any obligation, or be otherwise encumbered, and are not subject to attachment,
garnishment, execution or other legal or equitable process, and any attempt to
do so shall be null and void. If the Participant attempts to dispose of or
encumber the Participant’s RSU, such RSU, together with any property in respect
of such shares held by the custodian pursuant to Section 8 hereof, shall be
forfeited as of the date of such attempted transfer.
 
 6. Termination of Employment.
 
(a) Effect of Termination for Reasons Other than by the Company Without
Cause.  In the event that the Participant’s employment with the Company or one
of the Company’s subsidiaries terminates for any reason (other than by the
Company without “Cause”, as defined below), all unvested RSUs, together with any
property in respect of such shares held by the custodian pursuant to Section 8
hereof, shall be forfeited as of the date of such termination of employment. For
purposes of this Agreement, the Participant shall be deemed to have a terminated
employment or incurred a termination of employment upon (i) the date the
Participant ceases to be employed by, or to provide consulting services for, the
Company or any Company subsidiary; or (ii) the date the Participant ceases to be
a Board member, provided, however, that if the Participant (x) at the time of
reference is both an employee or consultant and a Board member, or (y) ceases to
be engaged as an employee, consultant or Board member and immediately is engaged
in another of such relationships with the Company or any Company subsidiary, the
Participant shall not be deemed to have a “termination of employment” until the
last of the dates determined pursuant to subparagraphs (i) and (ii) above. The
Committee, in its discretion, may determine whether any leave of absence
constitutes a termination of employment for purposes of this
Agreement.  Notwithstanding the foregoing, to the extent that this Agreement is
subject to Code Section 409A, any reference to “termination of employment”,
“separation from service” or similar terminology in this Agreement shall mean
“separation from service” as defined under the default rules of Treasury
regulations issued under Code Section 409A.  Accordingly, termination of
employment shall not be considered to occur until there is a termination of
employment within the meaning of Treasury Regulation Section 1.409A-1(h)(1)(ii),
where the Participant’s services permanently decrease to less than 20% of the
average level of services performed over the preceding 36 month period.
 
 (b) Effect of Termination by the Company without Cause.  In the event that the
Participant’s employment with the Company or one of the Company’s subsidiaries
is involuntarily terminated by the Company without “Cause” during the
performance period, this grant shall remain in effect until the RTSR level of
performance
 
 
- 3 -

--------------------------------------------------------------------------------

 
is determined and certified in accordance with Section 4(b), and thereupon the
Participant shall vest in that number of RSUs that would otherwise have vested
in accordance with Section 4(b) had such employment not been terminated,
multiplied by the percentage of which the numerator shall represent (x) the days
during the applicable vesting period prior to termination of employment and the
denominator of which shall represent (y) the total number of days in the
applicable performance period.  The number of shares of Common Stock determined
and certified by the Committee to have been earned under this RSU Award shall be
paid to the Participant in a single sum in all events within 74 days following
the end of the performance period.
 
 (c)  For purposes of this Agreement, “Cause” shall mean (i) the Participant’s
conviction of or plea of nolo contendere with respect to any crime constituting
a felony in the jurisdiction involved (whether or not involving the Company or
its subsidiaries but excluding traffic offenses which do not bring the
Participant or the Company or its subsidiaries into disgrace or disrepute); (ii)
the Participant’s engaging in any wrongful act or act of moral turpitude that
would be reasonably likely to materially harm the business or reputation or
business relationships of the Company or its subsidiaries or the Participant;
(iii) willful misconduct or gross neglect in the performance of the
Participant’s duties; (iv) any willful failure or refusal to perform such duties
as may reasonably be assigned to the Participant by the Board of Directors; or
(v) a material breach by the Participant of any provision of any applicable
employment agreement or the published policies of the Company, as amended from
time to time; provided, however, that with respect to clauses (ii), (iii), (iv)
or (v), the Participant shall have received written notice from the Company
setting forth the alleged act or failure to act constituting "Cause" hereunder,
and, if such act or failure to act is susceptible of cure, the Participant shall
not have cured such act or failure to act within thirty (30) days of such
notice.  For purposes of this definition, an action or inaction shall not be
treated as "willful misconduct" if authorized by the Board of Directors of the
Company or taken in the good faith belief that it was in, or not opposed to, the
best interests of the Company or its subsidiaries.
 
 (d) Notwithstanding the foregoing Section 6, to the extent that this Agreement
is subject to Section 409A of the Code and Common Stock becomes distributable on
account of the Participant’s “separation from service” at a time when the
Participant is a Specified Employee (as defined in Treasury Regulation Sections
1.409A-1(h) and 1.409A-1(i), respectively) such Common Stock shall not be
distributed until six months and one day following the Participant’s separation
from service.  Notwithstanding anything in this Agreement to the contrary, it is
the intention of the parties that this Agreement either be exempt from, or
comply with, Section 409A of the Code, and all regulations or other guidance
issued thereunder, and this Agreement and the payments of any benefits hereunder
will be operated and administered accordingly.  However, neither the Company nor
the Committee shall have any liability to any person in the event Section 409A
of the Code applies to this Award or any payments hereunder in a transaction
that result in adverse tax consequences to the RSU holder or any beneficiaries
or transferees.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 (e) Effect of a Change in Control.  In the event of a change in control as
described in Section 10 of the Plan, (A) the Committee shall, notwithstanding
the applicable performance period, determine the level of RTSR performance
achieved in accordance with Section 4(a) as if the effective date of such change
in control represented the end date of the performance period of this RSU Award
and the Participant shall be vested in that portion of this Award subject to
Section 4(b) to the extent such performance is certified as having been
achieved; and (B) the shares of Common Stock underlying the Award, to the extent
vested in accordance with this Section 6(e) shall be distributed in a single sum
to the Participant upon the change in control.  To the extent that this
Agreement is subject to, and not exempt from, Code Section 409A, no payment
shall be made unless the change in control constitutes a Change in Control as
defined in Treasury Regulation Section 1.409A-3(i)(5).
 
 7. Issuance of Shares.
 
 (a) Upon satisfaction of all applicable vesting conditions set forth in this
Agreement with respect to any portion of such RSU, the Company will settle the
applicable portion of such RSU by delivering to the Participant stock
certificates, registered in the name of the Participant, or direct the Company’s
transfer agent to make a book entry, evidencing the shares of Common Stock, with
such legends as deemed appropriate by the Company, representing the number of
shares of Common Stock underlying the vested portion of the Participant’s RSU on
such vesting date(s), together with any property in respect of such shares held
by the custodian pursuant to Section 8 hereof.
 
 (b) The Company may require as a condition of the delivery of stock
certificates, or book entry, as the case may be, pursuant to Section 7(a) hereof
that the Participant remit to the Company an amount sufficient in the opinion of
the Company to satisfy any federal, state and other governmental tax withholding
requirements related to the vesting of the shares represented by such
certificate or book entry.
 
 (c) The Participant shall not be deemed for any purpose to be, or have rights
as, a shareholder of the Company by virtue of the RSU grant, except to the
extent a stock certificate is issued, or book entry made, as the case may be,
therefor pursuant to Section 7(a) hereof, and then only from the date such
certificate is issued or book entry made. Upon the issuance of a stock
certificate, or book entry, the Participant shall have the rights of a
shareholder with respect to the vested Common Stock, including the right to vote
the shares.
 
 8. Dividends, etc. Unless the Committee otherwise determines, any property,
including cash dividends, received by holders of Common Stock while a
Participant holds an RSU, as a result of any dividend, recapitalization, merger,
consolidation, combination, exchange of shares or otherwise and for which the
Grant Date occurs prior to such event but which has not vested as of the date of
such event, will not vest until such RSU vests, and shall be promptly deposited
with the Company or a custodian designated by the Company. The Company shall or
shall cause such custodian to issue to the Participant a receipt evidencing the
property held by it in respect of the RSU.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 9. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.
 
 10. Right of Discharge Preserved. Nothing in this Agreement shall confer upon
the Participant the right to continue in the employ or other service of the
Company or one of the Company’s subsidiaries, or affect any right that the
Company may have to terminate such employment or service.
 
 11. Integration. This Agreement, the Plan and the Grant Summary contain the
entire understanding of the parties with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein or therein. This Agreement, including, without
limitation, the Plan, and the Grant Summary supersede all prior agreements and
understandings between the parties with respect to its subject matter.
 
 12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
 
 13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.
 
 14. Participant Acknowledgment. The Participant hereby acknowledges receipt of
a copy of the Plan and the Grant Summary. The Participant hereby acknowledges
that all decisions, determinations and interpretations of the Committee in
respect of the Plan, this Agreement, the Grant Summary and the RSU shall be
final and conclusive.
 
 
- 6 -

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he or she has carefully
read and understands this Agreement, the Plan and the Grant Summary as of the
day and year first written above.
 


ATMI, INC.
 


__________________________________
By: Douglas A. Neugold
Title: Chairman, CEO and President










__________________________________
[Participant]
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
Exhibit A


ATMI, INC.
2010 STOCK PLAN




SECTION 1           Purpose


The purpose of the 2010 Stock Plan (the "Plan") is to secure for ATMI, Inc. (the
"Company"), its parent (if any) and any subsidiaries of the Company
(collectively, the "Related Companies") the benefits arising from capital stock
ownership and the receipt of capital stock-based incentives by those employees,
directors, officers and consultants of the Company and any Related Companies who
will be responsible for the Company's future growth and continued success.


The Plan will provide a means whereby (a) employees of the Company and any
Related Companies may purchase stock in the Company pursuant to options which
qualify as "incentive stock options" ("Incentive Stock Options") under Section
422 of the Internal Revenue Code of 1986, as amended (the "Code"); (b)
directors, employees and consultants of the Company and any Related Companies
may purchase stock in the Company pursuant to options granted hereunder which do
not qualify as Incentive Stock Options ("Non-Qualified Options"); (c) directors,
employees and consultants of the Company and any Related Companies may receive
stock appreciation rights ("SARs"); (d) directors, employees and consultants of
the Company and any Related Companies may be awarded stock in the Company
("Awards"); and (e) directors, employees and consultants of the Company and any
Related Companies may receive shares of stock in the Company that are subject to
restrictions on transferability and may be forfeited ("Restricted Stock"). Both
Incentive Stock Options and Non-Qualified Options are referred to hereafter
individually as an "Option" and collectively as "Options." As used herein, the
terms "parent" and "subsidiary" mean "parent corporation" and "subsidiary
corporation" as those terms are defined in Section 424 of the Code. Options,
SARs, Awards and Restricted Stock are referred to hereafter individually as a
"Plan Benefit" and collectively as "Plan Benefits." Directors, employees and
consultants of the Company and any Related Companies are referred to herein as
"Participants."


SECTION 2           Administration


2.1          Board of Directors and the Committee.  The Plan will be
administered by the Board of Directors of the Company whose construction and
interpretation of the terms and provisions hereof shall be final and conclusive.
Any director to whom a Plan Benefit is awarded shall be ineligible to vote upon
his or her Plan Benefit, but Plan Benefits may be granted to any such director
by a vote of the remainder of the directors, except as limited below. The Board
of Directors may in its sole discretion grant Options, issue shares upon
exercise of such Options and grant SARs, Awards and Restricted Stock, all as
provided in the Plan. The Board of Directors shall have authority, subject to
the express provisions of the Plan, to construe the Plan and its related
agreements, to prescribe, amend and rescind rules and regulations relating to
the Plan, to determine the


 
- 1 -

--------------------------------------------------------------------------------

 
terms and provisions of the respective Option, SAR, Award and Restricted Stock
agreements, which need not be identical, and to make all other determinations in
the judgment of the Board of Directors necessary or desirable for the
administration of the Plan. Notwithstanding the foregoing or any other provision
of the Plan, the Board may delegate to one or more officers of the Company the
authority to designate the Participants (other than such officer(s)) who will
receive Options, SARs, Awards or Restricted Stock under the Plan and the size
and terms of each such grant, to the fullest extent permitted by ss.157 of the
Delaware General Corporation Law (or any successor provision thereto). The Board
of Directors may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any related agreement in the manner and to the
extent it shall deem expedient to carry the Plan into effect and it shall be the
sole and final judge of any such expediency. No director shall be liable for any
action or determination made in good faith. The Board of Directors may delegate
any or all of its powers under the Plan to a Compensation Committee or other
Committee (the "Committee") appointed by the Board of Directors consisting of at
least two members of the Board of Directors. While it is intended that at all
times that the Committee acts in connection with the Plan all the members of the
Committee shall be: (i) "outside directors" as that term is defined in Treas.
Reg. ss.1.162-27(e)(3) (or any successor regulation); and (ii) "non-employee
directors" within the meaning of Rule 16b-3 (or any successor rule) under the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), as such terms
are interpreted from time to time, the fact that the Committee is not so
comprised will not invalidate the grant of any Plan Benefit that otherwise
satisfies the terms of the Plan. If the Committee is so appointed, all
references to the Board of Directors herein shall mean and relate to such
Committee, unless the context otherwise requires.
 
2.2           Compliance with Section 162(m) of the Code.  Section 162(m) of the
Code generally limits the tax deductibility to publicly held companies of
compensation in excess of $1,000,000 paid to certain "covered employees"
("Covered Employees"). It is the Company's intention to preserve the
deductibility of such compensation to the extent it is reasonably practicable
and to the extent it is consistent with the Company's compensation objectives.
For purposes of this Plan, Covered Employees of the Company shall be those
employees of the Company described in Section 162(m)(3) of the Code.


2.3           Compliance with Section 409A of the Code.  To the extent any Plan
Benefit hereunder provides for the deferral of compensation (within the meaning
of Code §409A and related regulations), other than in accordance with the terms
of the Non-Employee Directors Deferred Compensation Program of ATMI, Inc. 2010
Stock Plan, the material terms of the deferral, to the extent required under
Treasury Regulation §1.409A-1(c)(3) to establish a deferred compensation plan,
shall be set forth in the written documentation of the Plan Benefit (including
by incorporation by reference, if applicable) prior to the effective date of
such award or grant.  To the extent any Plan Benefit hereunder does not provide
for a deferral of compensation, but may be deferred under the Non-Employee
Directors Deferred Compensation Program of ATMI, Inc. 2010 Stock Plan (or other
nonqualified deferred compensation plan or program of the Company), the terms of
the Non-Employee Directors Deferred Compensation Program of ATMI, Inc. 2010
Stock Plan (or such other nonqualified deferred compensation plan or program of


 
- 2 -

--------------------------------------------------------------------------------

 
the Company) shall govern the deferral and, to the extent necessary, are
incorporated herein by reference.
 
SECTION 3           Eligibility


3.1           Incentive Stock Options.  Participants who are employees of the
Company and any Related Company shall be eligible to receive Incentive Stock
Options pursuant to the Plan; provided that no person shall be granted an
Incentive Stock Option under the Plan who, at the time such Option is granted,
owns, directly or indirectly, Common Stock of the Company possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Related Companies, unless the requirements of Section 6.6(b) hereof are
satisfied. In determining whether this 10% threshold has been reached, the stock
attribution rules of Section 424(d) of the Code shall apply. Directors who are
not regular employees are not eligible to receive Incentive Stock Options.


3.2           Non-Qualified Options, SARs, Awards and Restricted
Stock.  Non-Qualified Options, SARs, Awards and Restricted Stock may be granted
to any Participant.


3.3           Generally.  The granting of Plan Benefits is within the discretion
of the Board of Directors. The Board of Directors may take into consideration a
Participant's individual circumstances in determining whether to grant an
Incentive Stock Option, a Non-Qualified Option, SAR, Award or Restricted Stock.
Granting of any Plan Benefit to any Participant shall neither entitle that
Participant to, nor disqualify that Participant from, participation in any other
grant of Plan Benefits.


SECTION 4           Stock Subject to Plan


Subject to adjustment as provided in Sections 9 and 10 hereof, the stock to be
offered under the Plan shall consist of shares of the Company's Common Stock,
$.01 par value, and the maximum number of shares which will be reserved for
issuance, and in respect of which Plan Benefits may be granted pursuant to the
provisions of the Plan, shall not exceed in the aggregate 3,000,000 shares. Such
shares may be authorized and unissued shares, treasury shares or shares
purchased on the open market. If an Option or SAR granted hereunder shall expire
or terminate for any reason without having been exercised in full or if a share
issued or issuable pursuant to an Award or share of Restricted Stock shall be
forfeited, the unpurchased or forfeited shares subject thereto shall again be
available for subsequent grants of Plan Benefits under the Plan. Stock issued
pursuant to the Plan may be subject to such restrictions on transfer, repurchase
rights or other restrictions as shall be determined by the Board of Directors.


SECTION 5           Granting of Options, SARs, Awards and Restricted Stock


Plan Benefits may be granted under the Plan at any time after May 26, 2010 (the
date of approval of the Plan by the stockholders of the Company) and prior to
May 26, 2020; provided, however, that nothing in the Plan shall be construed to
obligate the


 
- 3 -

--------------------------------------------------------------------------------

 
Company to grant Plan Benefits to a Participant or anyone claiming under or
through a Participant. The date of grant of Plan Benefits under the Plan will be
the date specified by the Board of Directors at the time the Board of Directors
grants such Plan Benefits; provided, however, that such date shall not be prior
to the date on which the Board of Directors takes such action. The Board of
Directors shall have the right, with the consent of a Participant, to convert an
Incentive Stock Option granted under the Plan to a Non-Qualified Option pursuant
to Section 6.7. Any Plan Benefit may be granted alone or in addition to other
Plan Benefits granted under the Plan.
 
SECTION 6           Provisions Applicable to Options and SARs


6.1           Purchase Price and Shares Subject to Options and SARs.


(a)           The purchase price per share of Common Stock deliverable upon the
exercise of an Option shall be determined by the Board of Directors; provided,
however, that, except as modified in Section 6.6(b) hereof, the exercise price
shall not be less than the fair market value of such Common Stock on the day the
Option is granted.


(b)           Options granted under the Plan may provide for the payment of the
exercise price by delivery of (i) cash or a check payable to the order of the
Company in an amount equal to the exercise price of such Options, (ii) shares of
Common Stock of the Company owned by the Participant having a fair market value
equal in amount to the exercise price of the Options being exercised, or (iii)
any combination of (i) and (ii). The fair market value of any shares of the
Company's Common Stock which may be delivered upon exercise of an Option shall
be determined by the Board of Directors in accordance with Section 6.1(c)
hereof. To the extent permitted by law, the Board of Directors may also permit
Participants, either on a selective or aggregate basis, to simultaneously
exercise Options and sell the shares of Common Stock thereby acquired, pursuant
to a brokerage or similar arrangement approved in advance by the Board of
Directors, and to use the proceeds from such sale as payment of the exercise
price of such shares.


(c)           If, at the time an Option is granted under the Plan, the Company's
Common Stock is publicly traded, "fair market value" of a share of the Company's
Common Stock for a specific date shall mean (i) the closing reported sale price
per share of Common Stock on the national securities exchange on which the
Common Stock is principally traded, for the relevant date (or, if there is no
such closing sales price reported on the relevant date, then on the immediately
preceding day on which a closing sales price was reported), or (ii) if the
shares of Common Stock are then traded in an over-the-counter market, the
average of the closing reported bid and asked prices for the shares of Common
Stock in such over-the-counter market for the relevant date (or, if there are no
such closing bid and asked prices reported on the relevant date, then on the
immediately preceding day on which closing bid and asked prices were reported),
or (iii) if the shares of Common Stock are not then listed on a national
securities exchange or traded in


 
- 4 -

--------------------------------------------------------------------------------

 
an over-the-counter market, such value as the Board of Directors, in its sole
discretion, shall determine.
 
(d)           The maximum number of shares with respect to which Options or SARs
may be granted to any employee, including any transactions contemplated by
Treas. Reg. ss.1.162-27(e)(2)(vi), shall be limited to 112,500 shares in any
calendar year.


6.2           Duration of Options and SARs.  Subject to Sections 6.5 and 6.6(b)
hereof, each Option and SAR and all rights thereunder shall expire on such date
as the Board of Directors may determine, but in no event later than ten years
from the day on which the Option or SAR is granted.


6.3           Exercise of Options and SARs.


(a)           Subject to Section 6.6(b) hereof, each Option and SAR granted
under the Plan shall be exercisable at such time or times and during such period
or periods as shall be set forth in the instrument evidencing such Option or
SAR. To the extent that an Option or SAR is not exercised by a Participant when
it becomes initially exercisable, it shall not expire but shall be carried
forward and shall remain exercisable, on a cumulative basis, until the
expiration of the exercise period. No partial exercise may be for less than one
(1) full share of Common Stock (or its equivalent).


(b)           The Board of Directors shall have the right to accelerate the date
on which any installment of any Option or SAR first becomes exercisable;
provided that, without the Participant's written consent, the Board of Directors
shall not accelerate the date on which any installment of any Incentive Stock
Option (not previously converted into a Non-Qualified Option pursuant to Section
6.7) first becomes exercisable if such acceleration would violate the annual
vesting limitation contained in Section 422(d)(1) of the Code, which provides
generally that the aggregate fair market value (determined at the time the
Option is granted) of the stock with respect to which Incentive Stock Options
granted to any Participant are exercisable for the first time by such
Participant during any calendar year (under all plans of the Company and any
Related Companies) shall not exceed $100,000.


6.4           Nontransferability of Options and SARs.  No Option or SAR granted
under the Plan shall be assignable or transferable by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, with respect to Non-Qualified Options and SARs, unless the
Participant's non-qualified stock option agreement granting such options (the
"Non-Qualified Stock Option Agreement") or the Participant's SAR agreement
granting such SARs (the "SAR Agreement") provides otherwise. Unless otherwise
provided by the Non-Qualified Stock Option Agreement or the SAR Agreement, as
applicable, during the life of the Participant, the Option or SAR shall be
exercisable only by the Participant. If any Participant should attempt to
dispose of or encumber the Participant's Options or SARs, other than in
accordance with the


 
- 5 -

--------------------------------------------------------------------------------

 
applicable terms of a Non-Qualified Stock Option Agreement or SAR Agreement, the
Participant's interest in such Options or SARs shall terminate.
 
6.5           Effect of Termination of Employment or Death on Options and SARs.


(a)           Except as otherwise provided in the instrument evidencing the Plan
Benefit, if a Participant ceases to be employed by the Company or a Related
Company for any reason, including retirement but other than death, any Option or
SAR granted to such Participant under the Plan shall immediately terminate;
provided, however, that, except as otherwise provided in the instrument
evidencing the Plan Benefit, any portion of such Option or SAR which was
otherwise exercisable on the date of termination of the Participant's employment
may be exercised within the three-month period following the date on which the
Participant ceased to be so employed, but in no event after the expiration of
the exercise period. Except as otherwise provided in the instrument evidencing
the Plan Benefit, any such exercise may be made only to the extent of the number
of shares subject to the Option or SAR which were purchasable or exercisable on
the date of such termination of employment. If the Participant dies during such
three-month period, the Option or SAR shall be exercisable by the Participant's
personal representatives, heirs or legatees to the same extent and during the
same period that the Participant could have exercised the Option or SAR on the
date of his or her death, except as otherwise provided in the instrument
evidencing the Plan Benefit.


(b)           Except as otherwise provided in the instrument evidencing the Plan
Benefit, if a Participant dies while an employee of the Company or any Related
Company, any Option or SAR granted to such Participant under the Plan shall be
exercisable by the Participant's personal representatives, heirs or legatees,
for the purchase of or exercise relative to that number of shares and to the
same extent that the Participant could have exercised the Option or SAR on the
date of his or her death. Except as otherwise provided in the instrument
evidencing the Plan Benefit, the Option or SAR or any unexercised portion
thereof shall terminate unless so exercised prior to the earlier of the
expiration of six months from the date of such death or the expiration of the
exercise period.


(c)           For the purpose of the foregoing provisions of this Section 6.5, a
Participant shall be deemed to have ceased employment upon (i) the date the
Participant ceases to be employed by, or to provide consulting services for, the
Company or a Related Company, or any corporation (or any of its subsidiaries)
which assumes the Participant's Options or SARs in a transaction to which
Section 424(a) of the Code applies; (ii) the date the Participant ceases to be a
member of the Board of Directors of the Company; or (iii) in the case of a
Participant who is, at the time of reference, both an employee or consultant and
a Board member, the later of the dates determined pursuant to subparagraphs (i)
and (ii) above. For purposes of clause (i) above, a Participant who continues
his employment or consulting relationship with a Related Company subsequent to
its sale by the Company shall have a termination of employment upon the date of


 
- 6 -

--------------------------------------------------------------------------------

 
such sale. The Board of Directors may in its discretion determine, in accordance
with applicable laws, whether any leave of absence or absence in military or
government service constitutes a cessation of employment for purposes of the
Plan and the impact, if any, of any such leave of absence on Options and SARs
theretofore granted under the Plan. Such determinations of the Board of
Directors shall be final and conclusive. A person whose status changes from
consultant, employee, or member of the Board to any other of such positions
without interruption shall not be considered to have ceased employment by reason
of such change. Notwithstanding the foregoing, an Option shall be treated as a
Non-Qualified Option to the extent that it remains exercisable for more than
three months after the Participant ceases to be an employee of the Company or
any Related Company for any reason other than death (unless death occurs within
the three months following such termination of employment) or disability, or for
more than one year following a Participant's ceasing to be an employee as the
result of becoming disabled, even if the Participant continues to be affiliated
with the Company as a director or consultant.
 
6.6           Designation of Incentive Stock Options; Limitations.  Options
granted under the Plan which are intended to be Incentive Stock Options
qualifying under Section 422 of the Code shall be designated as Incentive Stock
Options and shall be subject to the following additional terms and conditions:


(a)           Dollar Limitation.  The aggregate fair market value (determined at
the time the option is granted) of the Common Stock for which Incentive Stock
Options are exercisable for the first time during any calendar year by any
person under the Plan (and all other incentive stock option plans of the Company
and any Related Companies) shall not exceed $100,000. In the event that Section
422(d)(1) of the Code is amended to alter the limitation set forth therein so
that following such amendment such limitation shall differ from the limitation
set forth in this Section 6.6(a), the limitation of this Section 6.6(a) shall be
automatically adjusted accordingly. An Option shall be deemed to be a
Non-Qualified Option to the extent that this limitation is exceeded.


(b)           10% Stockholder.  If any Participant to whom an Incentive Stock
Option is to be granted pursuant to the provisions of the Plan is on the date of
grant the owner of stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any Related Companies, then the
following special provisions shall be applicable to the Incentive Stock Option
granted to such individual:


(i)           The option exercise price per share of the Common Stock subject to
such Incentive Stock Option shall not be less than 110% of the fair market value
of one share of Common Stock on the date of grant, determined in accordance with
Section 6.1(c) hereof; and


(ii)           The option exercise period shall not exceed five years from the
date of grant. In determining whether the 10% threshold has been


 
- 7 -

--------------------------------------------------------------------------------

 
reached, the stock attribution rules of Section 424(d) of the Code shall apply.
 
(c)           Except as modified by the preceding provisions of this Section
6.6, all of the provisions of the Plan shall be applicable to Incentive Stock
Options granted hereunder.


6.7           Conversion of Incentive Stock Options into Non-Qualified Options;
Termination of Incentive Stock Options.  The Board of Directors, at the written
request of any Participant, may in its discretion take such actions as may be
necessary to convert such Participant's Incentive Stock Options (or any
installments or portions of installments thereof) that have not been exercised
on the date of conversion into Non-Qualified Options at any time prior to the
expiration of such Incentive Stock Options, regardless of whether the
Participant is an employee of the Company or a Related Company at the time of
such conversion. Such actions may include, but not be limited to, extending the
exercise period of the appropriate installments of such Options. At the time of
such conversion, the Board of Directors (with the consent of the Participant)
may impose such conditions on the exercise of the resulting Non-Qualified
Options as the Board of Directors in its discretion may determine, provided that
such conditions shall not be inconsistent with the Plan. Nothing in the Plan
shall be deemed to give any Participant the right to have such Participant's
Incentive Stock Options converted into Non-Qualified Options, and no such
conversion shall occur until and unless the Board of Directors takes appropriate
action. The Board of Directors, with the consent of the Participant, may also
terminate any portion of any Incentive Stock Option that has not been exercised
at the time of such termination.


6.8           Special Rules for Stock Appreciation Rights.  An SAR is the right
to receive, without payment, an amount equal to the excess, if any, of the fair
market value of a share of Common Stock on the date of exercise over the grant
price, multiplied by the number of shares with respect to which the SAR is
exercised. The grant of SARs under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the express terms of the Plan, as the Board of Directors shall
deem desirable:


(a)           Grant.  SARs may be granted in tandem with, in addition to or
completely independent of any other Plan Benefit.


(b)           Grant Price.  The grant price of an SAR shall be not less than the
fair market value of a share of Common Stock on the date of grant.


(c)           Exercise.  An SAR may be exercised by a Participant in accordance
with procedures established by the Board of Directors or as otherwise provided
in any agreement evidencing any SARs. The Board of Directors may provide that an
SAR shall be automatically exercised on one or more specified dates.


 
- 8 -

--------------------------------------------------------------------------------

 
(d)           Form of Payment.  Payment upon exercise of an SAR may be made in
cash, in shares of Common Stock or any combination thereof, as the Board of
Directors shall determine.


(e)           Fair Market Value.  Fair market value shall be determined in
accordance with Section 6.1(c) hereof with reference to the date of grant or the
date of exercise of an SAR, as applicable.


6.9           Rights as a Stockholder.  A Participant shall have no rights as a
stockholder with respect to any shares covered by an Option or SAR until the
date of issue of a stock certificate to the Participant for such shares. Except
as otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
stock certificate is issued.


6.10           Special Provisions Applicable to Options and SARs Granted to
Covered Employees.  In order for the full value of Options and SARs granted to
Covered Employees to be deductible by the Company for federal income tax
purposes, the Company may intend for such Options and SARs to be treated as
"qualified performance-based compensation" as described in Treas. Reg.
ss.1.162-27(e) (or any successor regulation). In such case, Options and SARs
granted to Covered Employees shall be subject to the following additional
requirements:


(a)           such Options and SARs shall be granted only by the Committee; and


(b)           the exercise price of such Options and the grant price of such
SARs granted shall in no event be less than the fair market value of the Common
Stock as of the date of grant of such Options or SARs, determined in accordance
with Section 6.1(c) hereof.


SECTION 7           Awards and Restricted Stock


7.1           Grants of Awards and Restricted Stock.  The Board of Directors may
grant a Participant an Award or Restricted Stock subject to such terms and
conditions as the Board of Directors deems appropriate, including, without
limitation, restrictions on the pledging, sale, assignment, transfer or other
disposition of such shares and the requirement that the Participant forfeit all
or a portion of such shares back to the Company upon termination of employment.


7.2           Conditions.  Unless the Board of Directors determines otherwise at
the time of the grant, Awards and Restricted Stock shall be subject to the
following conditions:


(a)           A Participant shall have no rights to an Award or Restricted Stock
unless the Participant executes an agreement (an "Agreement") with the Company
in a form and including such terms and conditions as the Board of Directors
deems appropriate.


 
- 9 -

--------------------------------------------------------------------------------

 
(b)           Any stock certificates evidencing shares issued pursuant to an
Award or shares of Restricted Stock shall remain in the possession of the
Company or such other custodian as the Company in its sole discretion may
determine until such shares are free of the restrictions set forth herein.
Dividends and other property paid in respect of a share issued pursuant to an
Award or a share of Restricted Stock may be held by the Company or other
custodian until such share is free of restrictions.


(c)           Certificates for shares issued pursuant to an Award and shares of
Restricted Stock shall, as applicable, bear a legend to the effect that they are
issued subject to specified restrictions.


(d)           Certificates representing the shares issued pursuant to an Award
and shares of Restricted Stock shall, as applicable, be registered in the name
of the Participant and shall be owned by such Participant. Such Participant
shall be the holder of record of such shares for all purposes, including voting
and receipt of dividends paid with respect to such shares, except that such
dividends may be held in escrow until the underlying share is free of
restrictions, as described in paragraph (b) above.


(e)           If required by the Board of Directors, a Participant receiving an
Award or Restricted Stock shall not make, in connection with such Award or
Restricted Stock, the election permitted under Section 83(b) of the Code.


7.3           Nontransferability.  An Award and shares of Restricted Stock may
not be sold, assigned, transferred, alienated, commuted, anticipated, or
otherwise disposed of (except, subject to the provisions of such Participant's
Agreement, by will or the laws of descent and distribution), or pledged or
hypothecated as collateral for a loan or as security for the performance of any
obligation, or be otherwise encumbered, and are not subject to attachment,
garnishment, execution or other legal or equitable process, prior to the lapse
of restrictions on such shares, and any attempt at action in contravention of
this Section shall be null and void. If any Participant should attempt to
dispose of or encumber the Participant's Award or shares of Restricted Stock
prior to the lapse of the restrictions imposed on such shares, the Participant's
interest in such shares shall terminate. The restrictions with respect to Awards
and Restricted Stock may lapse based on the passage of a period of time or the
achievement of specified performance goals.  In the case of a time-based lapse
of restrictions on Restricted Stock, the earliest that the restrictions may
lapse is in pro rata installments over three years from the date of grant,
unless restrictions lapse sooner by virtue of an event specified by the Board of
Directors other than the passage of time. In the case of a performance-based
lapse of restrictions on Restricted Stock, the earliest that the restrictions
may lapse is on the first anniversary of the date of grant, upon the achievement
of specified performance goals with respect to that one-year period.


7.4           Effect of Termination of Employment or Death.  Except as otherwise
provided in the instrument evidencing the Award or Restricted Stock with respect
to a


 
- 10 -

--------------------------------------------------------------------------------

 
Participant's death, disability, retirement or similar occurrences, if, prior to
the lapse of restrictions applicable to the Award or Restricted Stock, the
Participant ceases to be an employee of the Company or the Related Companies for
any reason, any Awards or shares of Restricted Stock as to which the
restrictions have not lapsed shall be forfeited to the Company, effective on the
date of the Participant's termination of employment. The Board of Directors may
not amend an award of Restricted Stock to provide that the restrictions thereon
shall lapse earlier than as provided in Sections 7.3 and 7.4 hereof.
 
SECTION 8           Requirements of Law


8.1           Violations of Law.  No shares shall be issued and delivered upon
exercise of any Option or the payment of any SAR or the making of any Award or
award of Restricted Stock unless and until, in the opinion of counsel for the
Company, any applicable registration requirements of the Securities Act of 1933,
as amended, any applicable listing requirements of any national securities
exchange on which stock of the same class is then listed, and any other
requirements of law or of any regulatory bodies having jurisdiction over such
issuance and delivery, shall have been fully complied with. Each Participant
may, by accepting Plan Benefits, be required to represent and agree in writing,
for himself or herself and for his or her transferees by will or the laws of
descent and distribution, that the stock acquired by him, her or them is being
acquired for investment. The requirement for any such representation may be
waived at any time by the Board of Directors. An Option or SAR may not be
exercised if, in the determination of the Board of Directors, such exercise
would violate the Sarbanes-Oxley Act of 2002 or other applicable law.


8.2           Compliance with Rule 16b-3.  The intent of this Plan is to qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
any provision of the Plan does not comply with the requirements of Rule 16b-3,
it shall be deemed inoperative to the extent permitted by law and deemed
advisable by the Board of Directors and shall not affect the validity of the
Plan. In the event Rule 16b-3 is revised or replaced, the Board of Directors may
exercise discretion to modify this Plan in any respect necessary to satisfy the
requirements of the revised exemption or its replacement.


SECTION 9           Recapitalization


In the event that dividends are payable in Common Stock of the Company or in the
event there are splits, sub-divisions or combinations of shares of Common Stock
of the Company, the number of shares available under the Plan and the maximum
number of shares with respect to which Plan Benefits may be granted to an
employee in a calendar year shall be increased or decreased proportionately, as
the case may be, and the number of shares deliverable upon the exercise
thereafter of any Award or Option previously granted shall be increased or
decreased proportionately, as the case may be, without change in the aggregate
purchase price, and the number of shares to which granted SARs relate shall be
increased or decreased proportionately, as the case may be, and the grant price
of such SARs shall be decreased or increased proportionately, as the case may
be.


SECTION 10         Reorganization


 
- 11 -

--------------------------------------------------------------------------------

 
If the Company is merged or consolidated with another entity and the Company is
not the surviving corporation in such transaction, or the property or stock of
the Company is acquired by any other entity or in the case of a reorganization
or liquidation of the Company, the Board of Directors of the Company, or the
board of directors of any entity assuming the obligations of the Company
hereunder, shall, as to outstanding Plan Benefits, (i) make appropriate
provision for the protection of any such outstanding Plan Benefits by the
substitution on an equitable basis of appropriate stock of the Company or of the
merged, consolidated, acquiring or otherwise reorganized entity which will be
issuable in respect of the shares of Common Stock of the Company; provided only
that the excess of the aggregate fair market value of the shares subject to the
Plan Benefits immediately after such substitution over the purchase or grant
price thereof is not more than the excess of the aggregate fair market value of
the shares subject to such Plan Benefits immediately before such substitution
over the purchase or grant price thereof, (ii) upon written notice to the
Participants, provide that all unexercised Plan Benefits must be exercised
within a specified number of days of the date of such notice or such Plan
Benefits will be terminated, and/or (iii) upon written notice to the
Participants, provide that the Company or the merged, consolidated, acquiring or
otherwise reorganized entity shall have the right, upon the effective date of
any such merger, consolidation, acquisition, reorganization or liquidation, to
purchase all Plan Benefits held by each Participant and unexercised as of that
date at an amount equal to the aggregate fair market value on such date of the
shares subject to the Plan Benefits held by such Participant over the aggregate
purchase or grant price therefor, such amount to be paid in cash or, if stock of
the merged, consolidated, acquiring or otherwise reorganized entity is issuable
in respect of the shares of the Common Stock of the Company, then, in the
discretion of the Board of Directors, in stock of such merged, consolidated,
acquiring or otherwise reorganized entity equal in fair market value to the
aforesaid amount. In any such case the Board of Directors shall, in good faith,
determine fair market value and may, in its discretion, advance the lapse of any
waiting or installment periods and exercise dates.


SECTION 11         No Special Employment or Other Rights


Nothing contained in the Plan or in any Plan Benefit documentation shall confer
upon any Participant receiving a grant of any Plan Benefit any right with
respect to the continuation of his or her employment by or other relationship
with the Company (or any Related Company) or interfere in any way with the right
of the Company (or any Related Company), subject to the terms of any separate
employment or other written agreement to the contrary, at any time to terminate
such employment or other relationship or to increase or decrease the
compensation of the Participant from the rate in existence at the time of the
grant of any Plan Benefit.


SECTION 12         Amendment of the Plan


The Board of Directors may at any time and from time to time suspend or
terminate all or any portion of the Plan or modify or amend the Plan in any
respect, provided, however, that the Board of Directors, without stockholder
approval, may not (i)


 
- 12 -

--------------------------------------------------------------------------------

 
increase the aggregate number of shares of the Company's Common Stock subject to
the Plan (except pursuant to Section 9 hereof) or (ii) otherwise amend the Plan
in any material respect. The suspension or termination or any modification or
amendment of the Plan shall not, without the consent of a Participant, affect
the Participant's rights under any Plan Benefit previously granted. With the
consent of the affected Participant, the Board of Directors may amend
outstanding agreements relating to any Plan Benefit in a manner not inconsistent
with the Plan. The Board of Directors, however, may not, without stockholder
approval, (i) amend the exercise price of any Option previously awarded pursuant
to the Plan by either reducing the exercise price of such Option or canceling
such Option and granting a new replacement Option with a lower exercise price or
(ii) amend the grant price of any SAR previously awarded pursuant to the Plan by
either reducing the grant price of such SAR or canceling such SAR and granting a
new replacement SAR with a lower grant price. The Board of Directors hereby
reserves the right to amend or modify the terms and provisions of the Plan and
of any outstanding Options to the extent necessary to qualify any or all Options
under the Plan for such favorable federal income tax treatment (including
deferral of taxation upon exercise) as may be afforded incentive stock options
under Section 422 of the Code; provided, however, that the consent of a
Participant is required if such amendment or modification would cause
unfavorable income tax treatment for such Participant.
 
SECTION 13         Withholding


The Company's obligation to deliver shares of stock upon the exercise of any
Option or SAR or the granting of any Award or award of Restricted Stock and to
make payment upon exercise of any SAR shall be subject to the satisfaction by
the Participant of all applicable federal, state and local income and employment
tax withholding requirements.


SECTION 14         Effective Date and Duration of the Plan


14.1         Effective  Date.  The Plan is effective as of May 26, 2010 (the
date of approval of the Plan by the stockholders of the Company).


14.2         Duration.  Unless sooner terminated in accordance with Section 12
hereof, the Plan shall terminate upon the earlier of (i) the tenth anniversary
of the effective date or (ii) the date on which all shares available for
issuance under the Plan shall have been issued pursuant to any Awards or awards
of Restricted Stock and the exercise of Options and SARs granted hereunder.  If
the date of termination is determined under (i) above, then Plan Benefits
outstanding on such date shall continue to have force and effect in accordance
with the provisions of the instruments evidencing such Plan Benefits.


SECTION 15         Governing Law


The Plan and all actions taken thereunder shall be governed by the laws of the
State of Delaware.
 
 
- 13 -

--------------------------------------------------------------------------------